DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
		Status of Application, Amendments and/or Claims
The amendment and Applicant's arguments, filed 16 November 2020, have been entered in full. Claims 4-8, 11-15, 30-36, 40, 42-46 and 48 are canceled.  Claims 17-29, 47 are withdrawn from consideration as being drawn to a non-elected invention. Claims 1, 9, 16, 37 and 41 are amended. New claims 49-51 are added. Claims 1-3, 9, 10, 16, 37-39, 41, 49-51 are under examination.
The terminal disclaimers filed on 16 November 2020 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Withdrawn Objections And/Or Rejections
	The rejection to claim 41 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth at page 3 of the previous Office Action (14 May 2020), is withdrawn in view of the amendment (16 November 2020).
	The rejection to claim 48 under 35 U.S.C. 101 statutory double patenting as claiming the same invention as that of claim 34 of prior U.S. Patent No. 7,625,564, as set forth at pages 11-12 of the previous Office Action (14 May 2020), is withdrawn in view of the amendment (16 November 2020).
The rejection to claims 1-16, 30-34, 36-40, 42-46 on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 7,625,564, 
The rejection to claims 1-16, 30-34, 36-40, 42-46 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 17-27 of U.S. Patent No. 10,117,949, as set forth at pages 14-15 of the previous Office Action (14 May 2020), is withdrawn in view of the submitted Terminal Disclaimer (16 November 2020).
The rejection to claims 30-34, 36-39, 42-44 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7 and 11 of U.S. Patent No. 8,067,548, as set forth at pages 15-17 of the previous Office Action (14 May 2020), is withdrawn in view of the submitted Terminal Disclaimer (16 November 2020).
The provisional rejection to claims 1-7, 9, 10, 30-40, 42-44 and 46 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 16, 17, 20, 29, 30, 33, 34, 50, 51, 54, 55, 70 and 75 of copending Application No. 13/275,205, as set forth at page 17 of the previous Office Action (14 May 2020), is withdrawn in view of the submitted Terminal Disclaimer (16 November 2020).
The objection to claim 45, as set forth at page 18 of the previous Office Action (14 May 2020), is withdrawn in view of the amendment (16 November 2020).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-3, 9, 10, 16, 37, 38 (and new claims 49 and 50) remain rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Peters et al. (US 2005/0260194; published 11/24/05).  
The basis for this rejection is set forth at pages 3-7 of the previous Office Action (14 May 2020).

APPLICANT’S ARGUMENTS
	Applicant submits that the cited reference fails to teach or suggest each and every feature of the instant claims. Applicant cites case law. Applicant argues that the Office Action basis for anticipation inquiry is that Peter reference teaches a polypeptide that is 96.8% identical to instant SEQ ID NO:2. Applicant argues that the inquiry fails to account for each and every feature of the claims, such as  (1) the direct linkage of the C-terminal of the erythropoietin molecule to the N-terminal of the Fc fragment such that no external peptide likers are interposed there between, (2) mutated IgG1 hinge region having a mutation whereby a cysteine residue nearest to said N-terminal of said Fc fragment is 
	Applicant argues that the Office Action’s interpretation of including the EFAGAAAV linker peptide of Peters et al. as part of the mutated hinge region is contrary to Peters’ own disclosure. Applicant argues that Peters et al. refers to the EFAGAAAV peptide as a “linker”, distinguished from the Fc region. Applicant directs the Examiner’s attention to Figure 2J, paras [0038], [0153] and claim 189. Applicant argues that Peters’ description of construction of their EPO-Fc protein supports this interpretation. The EPO coding sequence was first amplified with primer sequences that incorporated the EFAGAAAV linker at the 3’ end of the EPO sequence. Applicant directs the Examiner’s attention to paragraph [0312]. Applicant maintains that the hinge region of Peters et al. begins with an Asp residue (EU numbering 221). The IgG1 Fc region was then cloned into the EPO containing plasmid (paragraph [0315]). Applicant argues that the Examiner’s interpretation of including EFAGAAAV linker peptide as part of a mutated hinge region cannot be obtained from Peters et al.’s own teaching and is improper to include in an anticipation analysis.
Applicant argues that Peters et al. also fail to teach a mutated IgG1 hinge region having a mutation whereby a cysteine residue nearest to said N-terminal of said Fc fragment is replaced with a non-cysteine residue. Applicant argues that the Examiner contends that one of the amino acids of the EFAGAAV linker of Peters et al. replaces the N-terminal cysteine residue of the Fc fragment. Applicant maintains that as detailed above, the teachings of Peters indicates that the EFAGAAAV peptide used in the EPO fusion protein is a linker sequence, distinguished from the Fc fragment. Applicant argues 
Lastly, Applicant argues that the Examiner has failed to consider the functional aspects of the presently claimed fusion proteins. Applicant argues that Peters et al. do not mention that their fusion protein has enhanced erythropoietic activity in comparison to native human erythropoietin. The Examiner contends that “associated properties do not need to be taught by the prior art as long as there is a reason to believe that the polypeptides of Peters et al. would function in such a way.” Applicant submits that a “reasonable belief’ standard and In re Papesch (315 F.2d 381, 1357 USPQ 43 (CCPA1963)) are erroneously applied for an anticipation rejection. Applicant maintains that it is the Examiner’s burden to show that the enhanced erythropoietic activity is inherent, or necessarily present, in Peters’ fusion protein. Applicant asserts that the Chemical compounds and their properties are inseparable. The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993).

THE EXAMINERS RESPONSE
	Applicant’s arguments have been fully considered but are not found persuasive for the following reasons. 

MPEP teaches 2112 Requirements of Rejection Based on Inherency; Burden of Proof. EXAMINER MUST PROVIDE RATIONALE OR EVIDENCE TO SHOW INHERENCY:  In In re Schreiber, 128 F.3d 1473, 44 USPQ2d 1429 (Fed. Cir. 1997), the court affirmed a finding that a prior patent to a conical spout used primarily to dispense oil from an oil can inherently performed the functions recited in applicant’s claim to a conical container top for dispensing popped popcorn. The examiner had asserted inherency based on the structural similarity between the patented spout and applicant’s disclosed top, i.e., both structures had the same general shape. 
The court stated nothing in Schreiber’s claim suggests that Schreiber’s container is of a different shape than Harz’s patent. In fact, an embodiment according to Harz (Fig. 5) and the embodiment depicted in figure 1 of Schreiber’s application have the same general shape. For that reason, the 
In this case, the instant claim recites a polypeptide comprising an EPO molecule and an Fc fragment, wherein the N-terminal of the Fc fragment is directly like to the C-terminal of said EPO, wherein the sequence is at least 90% identical to SEQ ID NO:2.  
The instant claim recites states that the “mutated IgG1 hinge region has a mutation whereby a cysteine residue nearest to said N-terminal of said Fc fragment is replaced with a non-cysteine residue”. However, the instant claim fails to recite an amino acid sequence (i.e. SEQ ID NO:) for the “Fc fragment comprising the mutated hinge region”.
The instant claim recites, “wherein the N-terminal of said Fc fragment is directly linked to said C-terminal of said erythropoietin molecule such that no external peptide linkers are interposed there between”.  However, the instant specification fails to define linkers by a particular structure (i.e. SEQ ID NO). 
Peters et al. teach a polypeptide sequence which is 96.8% identical to instant SEQ ID NO:2. Peters et al. teach a polypeptide which comprises an EPO molecule wherein the N-terminal of an IgG Fc fragment is fused to the C-terminal of EPO. Peters et al. teach that the Fc portion is human IgG1 comprising the hinge, CH2 and CH3 region. Peters 
But because the instant claim fails to recite an actual structure for the mutated hinge region, the EFAGAAAV sequence can be considered part of the hinge region in Peters et al.

Applicant’s mutated Fc hinge region is the sequence   VEPKSGDKTSTCPPCP
Peters linker seq. is bolded and the hinge is lined   EFAGAAAVDKTHTCPPCP

 Peters’ Fc hinge region and Applicant’s mutated Fc hinge region share similar amino acids. Peters et al. teach a polypeptide sequence which is 96.8% identical to instant SEQ ID NO:2.
MPEP 2112.01 teaches:  PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).
The Examiner has shown that the enhanced erythropoietic activity is inherent, or necessarily present, in Peters’ fusion protein. Previous Office Action (14 May 2020, pages 3-6) teaches how Peters et al. meet the limitations of claims 1-3, 9, 10, 16, 37, 38 and 50.  The scientific reasoning and evidence as a whole indicates that the rejection should be maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 37-39 are remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peters et al. (US 2005/0260194; published 11/24/05) in view of Gillies et al. (US 2006/0025573; published 2/2/06) and Tomlinson et al. (US 2007/0065440; published 3/22/07).
The basis for this rejection is set forth at pages 7-11 of the previous Office Action (14 May 2020).
Applicant argues that to establish a prima facie case of obviousness, the Examiner must, at a minimum, show that the cited references teach or suggest all the features recited in the claim. Applicant cites In re Mayne, 104 F.3d 1339, 1341-1343 (Fed. Cir. 1997) and KSR v. Teleflex, Inc., 237 S. Ct. 1727, 1741 (2007). Applicant argues that as set forth above, Peters fails to teach or suggest the claimed EPO-Fc fusion protein. 
Applicant argues that the only EPO fusion proteins that Gillies et al. disclose are in the Fc-EPO orientation, i.e., having the C-terminus of the Fc region joined to the N-terminus of erythropoietin, which is the opposite orientation of the fusion proteins of the instant claims.  Applicant argues that the EPO fusion proteins of Gillies has wild type hinges (i.e., IgG1 hinge-IgG2 CH2-CH3-EPO; IgG1 hinge-CH2-CH3-EPO; IgG2 hinge-CH2-CH3-EPO); the IgG1 wildtype hinge having an amino acid sequence of EPKSCDKTHTCPPCP. Applicant directs the Examiner’s attention to paragraphs [0128] and [0131].   
Applicant argues that the cited benefits of using the instant mutated IgG1 hinge in the EPO fusion proteins is that the N-terminal cysteine of a wild-type IgG1 hinge region may alter the three dimensional structure of the EPO molecule, resulting in biological inactivity or reduced biological activity.  Applicant argues that this would not apply to the 
Applicant’s arguments have been fully considered but are not found persuasive for the following reasons.
The rejected claims do not recite a structure for the mutated Fc hinge region. The Examiner has already discussed how Peters teaches the claimed EPO-Fc fusion protein. Peters et al. teach a hinge region that has a non-cysteine/neutral amino acid residue at amino acid 6 measure from the N-terminal of said hinge region. Peters do not teach wherein said amino acid residue is glycine.
Gillies is another reference that teaches a non-cysteine/neutral amino acid residue at amino acid 6 measure from the N-terminal of said hinge region.  Gillies teach the hinge region sequence as EPKSCDKTFITCPPCP with a mutation in the hinge region wherein GDKTSTCPPCP. 

Applicant’s mutated Fc hinge region is the sequence   VEPKSGDKTSTCPPCP
Gillies mutated Fc hinge region is the sequence            EPKSSDKTFITCPPCP
Contrary to Applicant’s assertion, Gillies et al. teach that a component of the fusion protein can comprise cytokines such as EPO (para 0015 and 0057). Gillies et al. teach embodiments of fusion proteins wherein the C-terminus of the non-antibody moiety (i.e. EPO) is fused to the N-terminus of the antibody moiety (para 0019). Gillies et al. teach that an antibody moiety can be Fc regions or portions thereof including a human IgG immunoglobulin isotype modified to be less immunogenic and/or to have a longer serum half-life (paras 0019; 0023-0025 and 0029).
Tomlinson et al. teach methods of making disulfide-linked dimers; dimerization of antibodies via cysteine bond formation by adding a mutated hinge sequence to the C-terminus of the antibody. Tomlinson et al. teach a modified form of the human IgG1 hinge region which amino acid sequence EPKSGDKTHTCPPCP (paras 0314, 0373, and 0374). The sequence has a glycine at residue 5 of the hinge region EPKSGDKTHTCPPCP. This teaching corresponds to having a glycine at amino acid 6 measured from the N-terminal of hinge region VEPKSGDKTSTCPPCP.

Applicant’s mutated Fc hinge region is the sequence   VEPKSGDKTSTCPPCP
Tomlinson mutated Fc hinge region is the sequence     EPKSGDKTHTCPPCP     


 	In the instant case, Gillies et al. teach that antibody moieties such as Fc regions or portions thereof including a human IgG immunoglobulin isotype can be modified to be less immunogenic and/or to add a longer serum half-life to the protein. Gillies et al. also teach that Ig fusion proteins containing hinge regions with a greater number of cysteines do not assemble as efficiently as corresponding proteins with fewer cysteines. Tomlinson et al. teach making disulfide-linked dimers; dimerization of antibodies via cysteine bond formation by adding a modified hinge sequence to the C-terminus of the antibody. Because hinge regions with larger number of cysteines exhibit a greater chance for misalignment of the cysteines and incorrect disulfide bond formation, it would be obvious to replace a cysteine with a non-cysteine residue.
The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.



Allowable Subject Matter

Claim objection	
Claims 41 and 51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


			Conclusion
Claims 1-3, 9, 10, 16, 37-39, 49 and 50 are rejected. 
		Claims 41 and 51 are objected to. 
		No claims are allowed. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882.  The examiner can normally be reached on M-F 9:00-6:30 pm (alt Fri).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        2/18/2021